                 UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                      SAVANNAH DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
v.                                            )             CR419-102
                                              )
OKEMI LAWTON,                                 )
                                              )
      Defendant.                              )

         ORDER AND REPORT AND RECOMMENDATION

      Okemi Lawton, indicted on gun and drug charges, see doc. 1

(Indictment), seeks to suppress the evidence collected in a search of a

residence and any custodial statements he made after he was seized, but

before he was arrested.1 See doc. 42. The Government opposes. Doc. 45.

On October 31, 2019, the Court held a hearing on defendant’s motion.

Several witnesses provided testimony, as discussed below. Based on the

evidence presented and the parties’ arguments, defendant’s motion

should be denied.




1
  The Government moved to strike defendant’s original motion to suppress, doc. 33,
arguing that it failed to cite any supporting evidence. Doc. 36. The Government is
correct that the original motion failed to provide the required evidentiary support. At
the hearing, the parties agreed that defendant’s amendment rectified the omission.
Accordingly, both the original deficient motion, doc. 33, and the Government’s motion
to strike it, doc. 36, are DISMISSED as moot.
                                 FACTS

     The factual circumstances are simple enough. Police received a

complaint about suspicious activity at a residence in Savannah, Georgia.

In response, officers began to surveil the property. The agent in charge

of the investigation, David Baker, testified that he personally conducted

the surveillance and, although he did not observe criminal conduct, he

did observe suspicious activity.     As the investigation progressed, a

confidential informant (“CI”) informed agents that narcotics were

available at the residence. See doc. 50-2 at 2.

     The CI’s information led officers to conduct several “controlled

buys” of narcotics using bills whose serial numbers were prerecorded. Id.

In total, Agent Baker testified that police and CI’s conducted four

controlled buys, all video and audio recorded. He further testified that

he was able to positively identify Lawton as the vendor in those

recordings. Baker discovered Lawton’s name and his criminal history by

searching property and vehicle records and law enforcement databases.

Based on the evidence gathered from the controlled buys, Baker applied

for and received a state search warrant for the residence. See doc. 50-2

at 1-6 (Application, including affidavit, and warrant).

                                     2
      On April 9, 2019, officers prepared to execute the warrant. Agent

Baker testified that their preparation involved a briefing, at which he

provided all involved officers with the results of the investigation

concerning Lawton and the other known residents at the house. Before

the warrant was executed, and before law enforcement had revealed its

presence, Lawton was observed leaving the residence. Officers followed

him to a nearby gas station, where he was detained.                    They then

transported him back to the residence where other officers were in the

process of executing the warrant.

      Although the exact circumstances of officers’ entry are disputed, as

discussed below, once they had entered the residence, they cleared it of

its occupants and proceeded to search for the contraband specified in the

warrant. In a back bedroom of the house, officers discovered, among

other evidence, 12.5 ounces of cocaine, a firearm, over $19,000 in cash,

and other paraphernalia that Baker testified were commonly associated

with preparing crack cocaine. Agents also discovered a birth certificate

for “Okemi Lawton.”2 After discovering the firearm, but before they


2
   The Government contends that this birth certificate is evidence that defendant
Okemi Lawton stayed in the room. The quotations, however, are warranted by the
fact that Ms. Lawton testified that she has a grandson by the same name as the
defendant. There was no evidence presented at the hearing that indicated whether the
                                        3
removed it from the house, officers checked its serial number and

determined that it had been reported stolen.             After discovering the

evidence, Baker transported Lawton to a police station, where he was

placed under arrest and Mirandized.                He completed a written

“Constitutional Rights Form,” and consented to be interviewed. Doc. 45-

4. Baker testified that during his interrogation, Lawton never asked for

an attorney or invoked his right to remain silent.

      The Court also heard testimony from one of the agents who initially

detained Lawton. Agent James Boger testified that officers followed

Lawton to a nearby gas station. As he prepared to leave, officers observed

him making a call on a cell phone. They immediately approached him

and detained him.        At that point, Lawton was driven back to the

residence. Boger testified that, after he was detained, none of the officers

asked Lawton any questions.

      Finally, Delores Lawton, defendant’s mother and the permanent

occupant of the residence, testified about defendant’s more limited

occupancy. She testified that the defendant was a regular visitor but did

not live at the residence. In addition to herself, several of her teenaged


birth certificate discovered in the back bedroom was defendant’s or that homonymous
grandson’s.
                                            4
grandchildren lived there. She also testified that she has a twenty-six-

year-old grandson, whose name, like the defendant, is “Okemi Lawton.”

He had lived at the residence, but had moved to Atlanta, Georgia

approximately one month before the warrant was executed. She also

testified that the back bedroom was not used regularly by any of the

residents, but that any visitor or resident, including the other “Okemi

Lawton,” may have stored items there.        Although defendant Okemi

Lawton had stayed at the house the night before the warrant was

executed, he generally only stayed there once or twice per week.

                               ANALYSIS

     Defendant’s motion identifies several issues he contends justify

suppression of evidence.    First, he challenges various aspects of the

search of the residence; (1) that the warrant was not properly executed,

(2) that there is insufficient evidence of a connection between the gun and

drugs, (3) that the search warrant failed to authorize a search for or

seizure of firearms, and (4) that the discovery of the gun was the fruit of

a prior unconstitutional search. See doc. 42-2 at 3-4, 5-6. Second, he

challenges the propriety of the seizure of his person and, thus, the

admissibility of statements he made while in custody. Id. at 6-7.

                                    5
  I.     Premises Search

       Lawton’s arguments that the search of the residence violated the

Fourth Amendment begin with officers’ entry. First, he argues that the

search of the residence, pursuant to a warrant, violated the Fourth

Amendment because officers used excessive force in entering. See doc.

42-2 at 3-4. He contends that they failed to knock and announce their

presence, despite the absence of a “no knock” provision in the warrant,

and instead “kicked in [the] front door, shouting ‘Police.’” Doc. 42-1 at 5;

see also doc. 42-2 at 4.       The Government counters that “police

appropriately knocked and announced their presence.” Doc. 45 at 3.

Even if they had not, however, the Government contends that

suppression would not be an appropriate remedy.           Id.   at 4.   The

Government gets the law right.

       Even assuming that the manner of the officers’ entry of the home

violated the Fourth Amendment, suppression is not the appropriate

remedy. “In this case, of course, the constitutional violation of an illegal

manner of entry was not a but-for cause of obtaining the evidence.

Whether that preliminary misstep had occurred or not, the police would

have executed the warrant they had obtained . . . .” Hudson v. Michigan,

                                     6
547 U.S. 586, 592 (2006); see also Timmerman v. United States, 2019 WL

4023607, at * 4 (S.D. Ga. July 25, 2019) (“[E]ven if there was a knock and

announce violation, . . . the violation would not warrant suppression of

the evidence seized during execution of the search warrant.”); United

States v. Clark, 2012 WL 2317622, at * 1 (S.D. Ga. June 18, 2012) (“The

point of the Hudson decision is that the purposes that undergird the

exclusionary rule are not served by suppressing evidence simply because

the officers neglect to knock and announce their entry.”). As the Supreme

Court has recognized, “civil liability is an effective deterrent,” to knock-

and-announce violations. Hudson, 547 U.S. at 598. To the extent that

Lawton seeks to suppress evidence based on an alleged violation of the

knock-and-announce rule, his motion should be DENIED.

     Second, Lawton argues that the Government has produced “no

evidence . . . showing that the Defendant had access to [the] weapon

[discovered in the search of the house] during any part of his alleged

criminal undertaking.”     Doc. 42-2 at 5.    Whatever the state of the

evidence, it is irrelevant to suppression. Presumably, Lawton challenges

the viability of the charge against him for possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c).

                                     7
Doc. 1 at 2. However, as this Court has explained, challenges to the

sufficiency of the Government’s evidence are simply not cognizable in pre-

trial criminal proceedings. See, e.g., United States v. Stewart, 2017 WL

6884342, at * 1 (S.D. Ga. Dec. 11, 2017) (“A federal court may not assess

the sufficiency of the evidence supporting an indictment obtained from

an unbiased grand jury.”); see also United States v. Critzer, 951 F.2d 306,

307 (11th Cir. 1992) (“There is no summary judgment procedure in

criminal cases.”). Lawton’s challenge to the sufficiency of the evidence,

therefore, should be DENIED.

      Third, Lawton notes that the warrant for the search did not identify

firearms among the items to be searched for and seized.3 See doc. 42-2 at

5; see also doc. 42-1 at 1 (Search Warrant).                He contends that this



3
  Uncertainty about Lawton’s standing is an issue here. Given the evidence that he
was not a resident or a guest in the back bedroom, Lawton has not established his
standing to challenge the search of the back bedroom where the gun was found. Even
assuming he had a reasonable expectation of privacy in the location, however, if it did
not belong to him, its seizure did not interfere with any of his constitutional rights.
See, e.g., Texas v. Brown, 460 U.S. 730, 747 (1983) (Stevens, J. concurring) (“The
[Fourth] Amendment protects two different interests of the citizen—the interest in
retaining possession of property and the interest in maintaining personal privacy. A
seizure threatens the former, a search the latter.”). If, as the testimony defense
counsel elicited from Ms. Lawton at the hearing implied, the gun was placed in the
back bedroom by another occupant of or visitor to the house, and Lawton did not reside
there, it is unclear what interest of his he contends was violated when the gun was
seized. The fact that neither party raised the standing issue and that, regardless of his
standing, his challenge to the seizure of the gun fails, moots the issue.
                                            8
omission renders its seizure invalid. Doc. 42-2 at 5. The Government

counters that “[t]he Eleventh Circuit has routinely recognized that

firearms can be so connected to the sale of narcotics that their seizure is

implicitly authorized by a warrant to search for narcotics.” Doc. 45 at 4-

5 (collecting cases). The Government further points out that, even if it

did not implicitly authorize the gun’s seizure, it’s seizure would still be

valid under the “plain view” exception to the warrant requirement. Doc.

45 at 5-6.

     At the hearing, the Government expanded on its plain-view

argument. Since the Court concludes that the gun was legitimately

seized pursuant to the plain-view doctrine, it need not reach the question

of whether a warrant authorizing the search for and seizure of drugs

implicitly authorizes the seizure of a gun. The application of the plain-

view doctrine is established by several independently sufficient facts.

First, officers’ knowledge of Lawton’s criminal history, provided by Agent

Baker at their briefing, made his possession of a firearm clearly criminal.

Further, even after officers discovered the gun, they did not seize it until

they had confirmed that it was stolen. The reasonable belief that the gun




                                     9
was contraband because of Lawton’s known criminal history and the

subsequent determination that it was stolen justify its seizure.

     Lawton does not dispute the validity of the search warrant. Thus,

officers were lawfully present in the home. He has also not suggested

that they exceeded the scope of the warrant by searching the area where

they discovered the gun. Doc. 45-1 at 5-6 (specifying cocaine, marijuana,

currency bearing specific serial numbers, cell phones, and “baggies,

scales” as items to be searched for and seized). The facts of the gun’s

discovery, therefore, are indistinguishable from the facts at issue in

Horton v. California, 496 U.S. 128 (1990). In Horton, police searched a

residence pursuant to a warrant and, in the process, discovered weapons

not specified in the warrant. Id. at 131. The Court concluded that

because “the items seized . . . were discovered during a lawful search

authorized by a valid warrant,” and their incriminating character was

immediately apparent, the seizure was authorized by the “plain-view”

doctrine. Id. at 142. Although officers here went through an additional

step of confirming that the gun was stolen before seizing it, that only

served to strengthen their justification for seizing it.




                                     10
     The affidavit supporting the warrant application clearly indicates

officers’ awareness, prior to the gun’s discovery, that Lawton was a

convicted felon. See doc. 45-1 at 1-2. The incriminating character of a

firearm in his possession was, therefore, immediately apparent. As the

Eleventh Circuit succinctly puts it: “A firearm that reasonably appears

to be in the possession of a convicted felon qualifies as contraband—and

is therefore subject to seizure under the plain view doctrine.” United

States v. Folk, 754 F.3d 905, (11th Cir. 2014) (collecting cases); see also

United States v. Hill, 2014 WL 5410214, at * (S.D. Ga. Oct. 23, 2014)

(finding that “the warrant’s scope is immaterial . . . because the plain

view doctrine authorized the seizure” of a firearm). As the Government

also points out (albeit in the context of its argument that the warrant

implicitly authorized the seizure), the Eleventh Circuit has expressly

recognized the reasonableness of seizing firearms discovered during

lawful searches for drugs. See doc. 45 at 5 (citing, inter alia, United

States v. Prather, 279 F. App’x 761, 766 (11th Cir. 2008) (“When law

enforcement officers stumble across hidden guns during a lawful search

for drugs, they are allowed to draw the reasonable inference that the guns

may be related to drug trafficking occurring at the location.”).

                                    11
     Moreover, before officers seized the gun, Agent Baker testified that

they checked its serial number and determined it was reported stolen.

Since the gun was found in plain view during the course of a lawful

search, the additional investigatory step of recording and querying its

serial numbers did not constitute a further search.               In similar

circumstances courts have recognized that such inquiries are justified

extensions of the plain-view doctrine. See United States v. Armstrong,

2007 WL 1175846, at * 7 (D. Minn. Apr. 20, 2007); United States v. Long,

2005 WL 2807123, at * 8 (W.D. Pa. Oct. 27, 2005) (“the police having

‘legally come into possession of the gun . . . were entitled, if not expected,

to note and record its serial number.’” (quoting United States v. Wallace,

889 F.2d 580, 583 (5th Cir. 1989)). Even if the gun’s discovery only raised

the reasonable suspicion that it was related to the drug evidence

expressly covered by the warrant, the officers’ search of the serial number

was a perfectly reasonable step to confirm or refute those suspicions. See

Long, 2005 WL 2807123, at * 8 (“[O]nce police officers come into legal

possession of [firearms’ serial numbers], they have an affirmative duty to

use the least intrusive methods reasonably available to confirm or dispel

their suspicions of criminal behavior. Determining if a gun is stolen is

                                     12
quickly and unintrusively accomplished by comparing its serial number

against a computerized database.”).

     Lawton does not dispute that officers were authorized by the

warrant to search the residence for drugs.         While conducting that

authorized search, they discovered a gun in close proximity to evidence

of drug trafficking. Based on that proximity and their knowledge that

Lawton was a convicted felon, they had, at least, reasonable suspicion

that the firearm was contraband. Even assuming that the circumstances

of their initial discovery alone did not justify the gun’s seizure, they

certainly warranted the further investigative step of checking its serial

number. Once the serial number confirmed that the gun was stolen, its

contraband character was confirmed.         Since the gun’s seizure was

justified by the plain-view doctrine, to the extent that Lawton’s motion

seeks to suppress it, therefore, it should be DENIED.

     Fourth, and finally, Lawton argues, in a purely conclusory fashion,

that the seized firearm should be excluded as “fruit of the poisonous tree.”

Doc. 42-2 at 5-6. He does not, however, identify what he contends was

the underlying Fourth Amendment violation. As discussed above, the

residence was searched pursuant to a warrant whose validity Lawton

                                    13
does not challenge. Hudson forecloses any argument that a knock-and-

announce violation can provide the initial Fourth Amendment violation

for a fruit-of-the-poisonous-tree argument. See Hudson, 547 U.S. at 592

(quoting Segura v. United States, 468 U.S. 796, 815 (1984)) (“‘[W]e have

never held that evidence is ‘fruit of the poisonous tree’ simply because it

would not have come to light but for the illegal actions of the police.’”).

Where, as here, “[t]he [hypothetically] illegal entry into [the premises at

issue] did not contribute in any way to discovery of the evidence seized

under the warrant,” the exclusionary rule does not apply. Segura, 468

U.S. at 815. Further, as discussed above, officers did not exceed the

warrant’s scope by seizing a gun found in the course of their authorized

search for drugs. If neither the initial entry—even supposing it violated

the Fourth Amendment—nor the seizure of the gun poisoned the “tree,”

its “fruit,” i.e. the firearm discovered, remains perfectly palatable.

  II.     Lawton’s Arrest

        Lawton’s argument that any statements he made, prior to being

informed of his rights under Miranda v. Arizona, 384 U.S. 436 (1966),

and execution of a written waiver, should be suppressed begins with his

contention that his initial detention violated the Fourth Amendment. See

                                     14
doc. 42-2 at 6-7.   He points out that, although the search warrant

included specific permission to conduct a search of his person, “it did not

authorize that he be taken into custody.” Id. at 6. When officers detained

him at the gas station and transported him back to the residence, he was

effectively arrested, he contends, without probable cause. Id. Since he

was in custody, any statement he made prior to being informed of his

rights was involuntary and thus suppressible. Id. at 7. The Government

responds, on the contrary, that his detention was permissible and that

there was no interrogation between the time he was detained and the

time he executed the written Miranda waiver. Doc. 45 at 6-7.

     In strikingly similar circumstances, the Eleventh Circuit held that

an officer had probable cause to arrest a suspect where: “[p]rior to the

execution of the search warrant, a police detective observed a confidential

informant make two controlled purchases of drugs from [the defendant].”

United States v. Rucker, 588 F. App’x 943, 946 (11th Cir. 2014). Here,

Agent Baker had observed video and audio recordings of an individual he

identified as Lawton engaging in multiple drug sales to CI’s. Further, he

had communicated that information to the other officers involved in

executing the warrant, including Agent Boger. The officers who detained

                                    15
Lawton, therefore, had sufficient probable cause to arrest Lawton,

regardless of his proximity to the residence.

     Given that officers had probable cause to arrest Lawton, his

detention was not an unreasonable seizure. See Rucker, 588 F. App’x at

946 (“Because there was probable cause to arrest [defendant], his arrest

was not an unreasonable seizure and the district court did not err by

admitting his post-arrest statements.”).        Moreover, based on the

available record, it is not clear that Lawton made any statement after he

was detained, but before he was formally arrested, informed of his rights,

and agreed to waive them. Even if he had made a statement during that

period, however, it would not be inadmissible on the grounds that his

detention was an unreasonable seizure. His motion to suppress any such

statements, therefore, should be DENIED.

     Despite arguing that officers had probable cause to arrest Lawton,

the Government, nevertheless, principally relies on the search warrant

to justify his detention. See doc. 45 at 6-7. Because of the Government’s

reliance on that argument, and its flaws discussed below, a more detailed

discussion is warranted.




                                    16
       The Government’s argument that the search warrant justified

Lawton’s detention relies primarily on United States v. Perez. Doc. 45 at

6-7.   In Perez the defendant was legitimately seized pursuant to a

warrant when he was “on his way back to the residence,” police had a

warrant to search, which included an authorization to search defendant’s

person, “but changed course upon observing police executing a search

warrant of the residence.” 629 F. App’x 699, 704 (6th Cir. 2015). The

Perez court was expressly concerned that suppressing the evidence

arising from defendant’s seizure “would be tantamount to saying a

suspect can affect the constitutionality of a warrant by fleeing.” Id. at

705. Here, Lawton left the residence “[j]ust prior to the execution of the

search warrant . . .,” doc. 45 at 3 (emphasis added); there is no suggestion

that he was evading the warrant’s execution. Perez, therefore, does not

obviously justify the detention.

       As the Government recognizes, Bailey v. United States, 568 U.S.

186 (2013), presents a much more compelling analogy to the facts here.

See doc. 45 at 6. In response to that recognition, the Government offers

a superficially persuasive distinction, but no more. Bailey stands for the

proposition that, while the occupants of a premises subject to a search

                                    17
warrant may be detained pursuant to that warrant, “[o]nce an individual

has left the immediate vicinity of a premises to be searched . . . detentions

must be justified by some other rationale.” Id. at 202.

      The Government correctly points out that Bailey is distinguishable

because the warrant at issue there did not provide for a search of the

defendant’s person. 4 Doc. 45 at 6. Nevertheless, Bailey is emphatic that

“[a]n exception to the Fourth Amendment rule prohibiting detention

absent probable cause must not diverge from its purpose and rationale.”

568 U.S. at 194.        Given that limitation concern, the Government’s

distinction simply makes no difference. See United States v. Gildersleeve,

2013 WL 1908049, at * 8 (W.D.N.Y. Apr. 19, 2013) (rejecting

Government’s “conclusory” contention “that because the search warrant




4
  It is notable that the Government does not argue that the warrant’s authorization to
search Lawton’s person authorized his detention. The viability of such an argument
is dubious, at best. As a prominent treatise summarizes, “if the command of the search
warrant is that the described person be searched only at a particular location, then the
search of that person elsewhere exceeds the authority granted by the warrant.” 2
WAYNE R. LAFAVE, et al., SEARCH & SEIZURE § 4.5(e) (5th ed. 2019). The warrant at
issue clearly authorizes the search of 306 Woodley Road, and indicates that “[t]he
person of Okemi Lawton,” is authorized to be searched at that location. Doc. 45-1 at
5. Notably, the section of the warrant where the “information of person to be
searched” can be supplied is left blank. Id. Given that the Government has not
asserted authority to seize Lawton pursuant to the warrant to search his person
explicitly, the Court declines to consider it.
                                            18
. . . authorized the search of [defendant’s] person, that fact ‘takes this

case out of the Bailey analysis.’”).

      The Bailey Court clearly articulated the “purpose and rationale” of

allowing police to detain individuals pursuant to a premises search

warrant.    See 568 U.S. at 194.       Those purposes are, “officer safety,

facilitating the completion of the search, and preventing flight.” Id.

Despite the force of those interests, “[l]imiting the rule . . . to the area in

which an occupant poses a real threat to the safe and efficient execution

of a search warrant ensures that the scope of the detention incident to

the search is confined to its underlying justification. Once an occupant is

beyond the immediate vicinity of the premises to be searched, the search-

related law enforcement interests are diminished and the intrusiveness of

the detention is more severe.” Id. at 201. Given the Court’s suggested

factors for determining whether a detention occurred in a premises’

“immediate vicinity,” there seems to be little doubt that Lawton was not

in the immediate vicinity when he was detained. See id. (factors include

“the lawful limits of the premises, whether the occupant was within the

line of sight of his dwelling, the ease of reentry . . .”). The warrant to




                                       19
search the residence, then, does not justify Lawton’s detention at the gas

station.

                            CONCLUSION

     In summary, Lawton’s motion to suppress physical evidence and

statements should be DENIED.             Doc. 42.      This Report and

Recommendation (R&R) is submitted to the district judge assigned to this

action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule

72.3. Within 14 days of service, any party may file written objections to

the R&R with the Court and serve a copy on all parties. The document

should be captioned “Objections to Magistrate Judge’s Report and

Recommendations.” Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

     After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district judge will review the magistrate judge’s findings and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonette v. V.A. Leasing Corp.,

                                    20
648 F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F.

App’x 542, 545 (11th Cir. 2015).

     SO REPORTED AND RECOMMENDED, this 27th day of

November, 2019.

                                   ______________________________
                                   __
                                    ___________________________
                                   CHRIS    ER L. RAY
                                    HRISTOPHER
                                       STOPHER
                                   UNITED STATES MAG ISTRATE JUDGE
                                                   AGISTRATE
                                                   A
                                   SOUTHERN DISTRICT OF GEORGIA




                                     21
